Title: From George Washington to Joseph Reed, 27 November 1778
From: Washington, George
To: Reed, Joseph


  
    Dear Sir
    Fredericksburg in the State of New YorkNovr 27—78
  
I am upon the eve of my departure for Winter Quarters, but shall not quit my present roof untill I acknowledge, and thank you for your obliging favor of the 25th Ulto.
Unless the Officer who commanded the dispersed Dragoons of Baylor’s Regiment was directed by Mr Caldwell to Trenton, he was not only guilty of an unpardonable piece of indiscretion, but disobedience of Orders; for he was instructed to collect the scattered remains of that Regimt and repair with them, to such place (out of the common rout of the Waggons) as the Quarter Mr should direct—I have ordered an enquiry into his conduct, on this occasion.
It is most devoutly to be wished that some happy expedient could be hit upon to restore credit to our proper emissions; and punish the infamous practice of forestalling—and the engrossing such articles as are essentially necessary to the very existance of the Army—and which, by these practices, comes to it thro the hands of these people at 50 prCt advance, to the great injury and depreciation of our money, by accumulating the quantum, necessary for ordinary purposes to an enormous Sum, which must end in a total stagnation of all purchases, unless some remedy can be soon, and effectually, applied.
  It is also most devoutly to be wished that faction was at an end, and that those to whom every thing dear & valuable is entrusted, would lay aside party views, & return to first principles. Happy—happy—thrice happy Country if such was the government of it—But alas! we are not 
    
    
    
    to expect that the path will be strewed with flowers—That great & good being who rules the Universe has disposed matters otherwise, and for wise purposes I am perswaded.
As my Letter to Congress of this date has carried a full acct of the Cantonment of the Troops, & other matters of public concernmt I have no need to repeat them to you as an individual member. The conduct of the Enemy at New York & Rhode Island is too misterious to be accounted for by any rule of common sense—The Transports containing their second Imbarkation still remain in the harbour—for what purpose is not easy to conjecture.
I shall hope, when the Army gets a little settled in Winter Quarters that the Comee of arrangement will perfect the good work they begun in the Summer, and draw order from the Chaos we have been in for a long time past.
It is eleven o’clock at Night, and I am to set out early in the Morning, for which reasons I shall only add my thanks for the favourable Sentiments you are pleased to entertain for, and have expressed of me. But in a more especial manner, for your good wishes & prayers. With sincere regard and Affection—& with Compliments to Mrs Reed I am Dr Sir Yr Most Obedt & Obliged

  Go: Washington

